—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered February 22, 1999, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that a female venireperson he challenged for cause had stated during voir dire that she could not be fair (see, CPL 470.05 [2]). In any event, the contention is not supported by the record.
The defendant’s remaining contentions are without merit. Ritter, J. P., Krausman, Luciano and H. Miller, JJ., concur.